

115 S1750 IS: American Job Protection Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1750IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect American job creation by striking the Federal mandate on employers to offer health
			 insurance.
	
		1.Short
 titleThis Act may be cited as the American Job Protection Act.
		2.Protect job
			 creation
			(a)Repeal of shared responsibility payment for employers regarding health coverage
 (1)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980H (and the item relating to such section in the table of sections for such chapter).
 (2)Conforming amendmentSection 1513 of the Patient Protection and Affordable Care Act is amended by striking subsection (c).
 (3)Effective dateThe amendments made by this subsection shall apply to months after December 31, 2016. (b)Repeal of reporting of employer health insurance coverage (1)In generalSubpart D of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking section 6056 (and the item relating to such section in the table of sections for such subpart).
 (2)Effective dateThe amendments made by this subsection shall apply to periods beginning after December 31, 2016.